--------------------------------------------------------------------------------


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") executed on January 26, 2005
and effective as of January 28, 2005 by and between IFT Corporation, a Delaware
corporation with an office at Quorum Business Center, 718 South Military Trail,
Deerfield Beach, Florida 33442 (the "Corporation"), and Douglas J. Kramer, an
individual residing at 83 South Plumcrest Circle, The Woodlands, Texas 77382
(the "Executive").


RECITALS


The Corporation desires to employ Executive and Executive desires to accept such
employment in an executive capacity in accordance with the terms and conditions
set forth below.


AGREEMENTS


IN CONSIDERATION of the mutual covenants contained herein, and for other good
and valuable consideration, receipt of which is acknowledged by the parties, the
Corporation and the Executive agree as follows:


1.    TERM OF EMPLOYMENT. The Corporation hereby agrees to employ the Executive,
and the Executive hereby accepts such employment for a period beginning on the
effective date of this Agreement as set forth above and ending on January 31,
2007, unless sooner terminated in accordance with Section 8 ("Initial Employment
Term"). This Agreement shall be extended automatically for an additional two (2)
year period unless the Corporation's Board of Directors notifies Executive in
writing or Executive notifies the Corporation's Board of Directors in writing
that such extension shall not take place. Said notice shall be given not less
than sixty (60) days prior to end of the Initial Employment Term. In the event
of any extension of this Agreement, the terms of this Agreement shall be deemed
to continue in effect for the term of such extension ("Extended Employment
Term"). The Initial Employment Term and the Extended Employment Term will be
collectively referred to as the "Employment Term."


2.    DUTIES OF EXECUTIVE. Executive shall serve as President and Chief
Operating Officer of the Corporation throughout the Employment Term, and shall
report to the corporate Chief Executive Officer. In his capacity, Executive
shall have responsibility for:


2.1.1    Line Responsibility for Subsidiaries. The president(s) of the
Corporation's subsidiaries and assigned staff shall report directly to
Executive;


2.1.2    Plans and Operations. Developing the operating plans, operating budget
and execution of these plans through the subsidiaries which plans shall make it
very clear that the subsidiaries are sales and marketing driven;
 
2.1.3    Satellite Office. Set up and operate a Satellite Office in Houston,
Texas; and

2.1.4    Other Duties. Perform such other duties within his experience or
professional competence as may be delegated to him from time to time by the
Chief Executive Officer.


The Executive shall be expected to manage in alignment with the goals,
procedures and objectives as set forth by the Board of Directors and the Chief
Executive Officer.


3.    EXCLUSIVE SERVICES. Executive's services shall be exclusive to the
Corporation, and Executive shall devote all of his productive time and attention
to the business of the Corporation. Executive shall not engage in any other
businesses, duties or pursuits whatsoever, or directly or indirectly render any
service of a business, commercial or professional nature to any other person or
organization whether for compensation or otherwise. Subject to Section 4.1, this
Agreement shall not be interpreted to prohibit Executive from making passive
personal investments or conducting private business affairs if such activities
do not materially interfere with the services required under this Agreement.


4.    NON-DISCLOSURE.


4.1    Non-Disclosure. The Executive shall not at any time during the term
hereof or thereafter divulge, communicate, or use in any way, any Confidential
Information (as hereinafter defined) pertaining to the business of the
Corporation. Any Confidential Information or data now or hereafter acquired by
the Executive with respect to the business of the Corporation (which shall
include, but not be limited to information concerning the Corporation's
financial condition, prospects, technology, customers, suppliers, sources of
leads and methods of doing business) shall be deemed a valuable, special and
unique asset of the Corporation that is received by the Executive in confidence
and as a fiduciary, and Executive shall remain a fiduciary to the Corporation
with respect to all of such information for a period five (5) years after any
termination of this Agreement. For purposes of this Agreement, the term
"Confidential Information" includes, but is not limited to, information
disclosed to the Executive or known by the Executive as a consequence of or
through his employment by the Corporation (including information conceived,
originated, discovered or developed by the Executive) prior to or after the date
hereof, and not generally known, about the Corporation or its business.
Notwithstanding the foregoing, nothing herein shall be deemed to restrict the
Executive from disclosing Confidential Information to the extent required by law
provided that prior to disclosing any such information required by law,
Executive shall give prior written notice thereof to Corporation and provide
Corporation with the opportunity to contest the disclosure. The Executive shall
not disclose, without limitation as to time, Confidential Information to any
person, firm, corporation, association or other entity for any purpose or reason
whatsoever, except (i) to authorized representatives of the Corporation, (ii)
during the Employment Term, such information may be disclosed by the Executive
as is specifically required by Corporation in the course of performing his
duties for the Corporation, and (iii) to counsel and other advisers of
Corporation subject to Corporation's prior approval and provided that such
advisers agree to the confidentiality provisions of this Section 4.1.




   

--------------------------------------------------------------------------------

 


4.2    Ownership of Developments. All copyrights, patents, trade secrets, or
other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes or works of authorship developed or created by
Executive during the course of performing work for the Corporation or its
customers (collectively, the "Work Product") shall belong exclusively to the
Corporation and shall, to the extent possible, be considered a work made by the
Executive for hire for the Corporation within the meaning of Title 17 of the
United States Code. To the extent the Work Product may not be considered work
made by the Executive for hire for the Corporation, the Executive agrees to
assign, and automatically assign at the time of creation of the Work Product,
without any requirement of further consideration, any right, title, or interest
the Executive may have in such Work Product. Upon the request of the
Corporation, the Executive shall take such further actions, including execution
and delivery of instruments of conveyance, as may be appropriate to give full
and proper effect to such assignment. All of the foregoing shall also be deemed
Confidential Information for the purposes of Section 4.2, above.


4.3    Books and Records. All books, records, and accounts relating in any
manner to the Corporation (i.e., financial information, customer, supplier,
vendor identity, etc.), whether prepared by the Executive or otherwise coming
into the Executive's possession, shall be the exclusive property of the
Corporation and shall be returned immediately to the Corporation on termination
of the Executive's employment hereunder or otherwise on the Corporation's
request at any time.


4.4    Definition of Corporation. Solely for purposes of this Agreement, the
term "Corporation" also shall include any existing or future subsidiaries of the
Corporation that are operating during the time periods described herein and any
other entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Corporation
during the periods herein.


4.5    Acknowledgment by Executive. The Executive acknowledges and confirms that
(i) the restrictive covenants contained in this Section 4 are necessary to
protect the legitimate business interests of the Corporation, and (ii) the
restrictions contained in this Section 4 (including without limitation the
geographic area and length of the term of the provisions of this Section 4) are
not overbroad, overlong, or unfair and are not the result of overreaching,
duress or coercion of any kind. The Executive acknowledges and confirms that his
special knowledge of the business of the Corporation is or will be such as would
cause the Corporation serious injury or loss if he were to use such ability and
knowledge to the benefit of a competitor or were to compete with the Corporation
in violation of the terms of this Section 4. The Executive further acknowledges
that the restrictions contained in this Section 4 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Corporation's successors
and assigns and shall be enforced to the fullest extent of the law applicable at
the time that Corporation deems it necessary or advisable to enforce the
restrictive covenants and other provisions of this Section 4.


4.6    Injunctive Relief; Damages; Severability; Reformation. Because of the
difficulty of measuring economic losses to the Corporation as a result of a
breach of the foregoing covenants in this Section 4, and because of the
immediate and irreparable damage that could be caused to the Corporation for
which it would have no other adequate remedy, the Executive agrees that the
foregoing covenants may be enforced by the Corporation, in the event of breach
by the Executive, by injunctions and restraining orders. Nothing herein shall be
construed as prohibiting the Corporation from pursuing any other available
remedy for such breach or threatened breach, including the recovery of damages.
The covenants in this Section 4 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
Agreement shall thereby be reformed. Each covenant and agreement of Executive in
this Section 4 shall be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
by the Executive against the Corporation (including the affiliates thereof),
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Corporation of such covenants or agreements.
It is specifically agreed that the periods of restriction during which the
agreements and covenants of the Executive made in this Section 5 shall be
effective, shall be computed by extending such periods by the amount of time
during which the Executive is in violation of any provision of Section 5. The
covenants contained in this Section 5 shall not be affected by any breach of any
other provision hereof by any party hereto.



                   2  

--------------------------------------------------------------------------------

 


4.7    Survival. The obligations of the parties under this Section 4 shall
survive the termination of this Agreement.


5.    UNIQUE SERVICES. Executive hereby represents and agrees that the services
to be performed under the terms of this Agreement are of a special, unique,
unusual, extraordinary, and intellectual character that gives them a peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in any action at law. Executive, therefore, expressly agrees that the
Corporation, in addition to any rights or remedies that the Corporation might
possess, shall be entitled to injunctive and other equitable relief to prevent
or remedy a breach of this Agreement by Executive.


6.    INDEMNIFICATION. The Corporation shall defend Executive against all claims
made against Executive, and it shall indemnify Executive for all losses
sustained by Executive, in direct consequence of the discharge of Executive's
duties on the Corporation's behalf, including any claim brought against, or any
loss sustained by, Executive in his role as an officer, director or Executive of
the Corporation, provided that the Executive promptly notifies the Corporation
in writing of any such claim, gives the Corporation full authority for the
conduct of such defense and, at the sole expense of the Corporation, such
expense to be reasonable, participates in and aids the Corporation's counsel by
furnishing such time, information, expertise and assistance as is needed and
reasonably requested for such defense.


7.    COMPENSATION AND RELATED MATTERS. The Executive's compensation for his
services shall be as follows:


7.1    Signing Bonus. Executive, upon execution of this Agreement, is entitled
to a $50,000 signing bonus.


7.2    Base Compensation. During the Employment Term, Executive shall receive an
annual base salary (the "Annual Base Salary") of $300,000, payable in accordance
with the Corporation's normal payroll practices. Executive's Annual Base Salary
shall automatically increase to $350,000 when, during any calendar year of his
Employment Term, he causes the goal set forth Section 7.3.1 to be met, subject
to Sections 7.4 and 7.5.


7.3    Restricted Common Stock. During the Employment Term, Executive is
entitled to earn up to Two Million (2,000,000) shares of restricted common stock
("Shares") of the Corporation, subject to certain Sales Goal Thresholds as set
forth in this Section 7.3 being met by the Corporation's current and/or future
subsidiaries during his Employment Term, as follows:


7.3.1
300,000 Shares upon reaching $ 9.8 Million in Sales during a calendar year;
7.3.2
300,000 Shares upon reaching $15.8 Million in Sales during a calendar year;
7.3.3
300,000 Shares upon reaching $21.8 Million in Sales during a calendar year;
7.3.4
300,000 Shares upon reaching $27.8 Million in Sales during a calendar year;
7.3.5
300,000 Shares upon reaching $33.8 Million in Sales during a calendar year; and
7.3.6
500,000 Shares upon reaching $40 Million in Sales during a calendar year.



7.4    Sales Goals Non-Repetitive. The Sales Goals Thresholds and number of
Shares referenced in Section 7.3 are non-repetitive, which means once a
particular Sales Goal Threshold is met during any calendar year, that same Sales
Goal is not eligible to be used again for additional shares (e.g. if the Sales
Goal in 7.3.1 is met during the 2005 calendar year, then that same opportunity
is not available for any other calendar year during the Employment Term). The
Sales Goal Threshold described in Section 7.3.1 of Section 7.3 includes an
initial Benchmark of $3.8 Million which is excludable from the Sales Goal
Threshold calculations for the 2005 year only (the Sales Goal Threshold in 7.3.1
is $6 Million for Executive). Sales Goal Thresholds are calculated by the
Compensation Committee at the end of each year, subject to adjustment, if any,
from the independent audit of the Corporation's end of year financial
statements, and approval and ratification of the Board of Directors.


7.5    Gross Profit Margin Requirement. Executive is required to not only meet
the Sales Goal Thresholds set forth in Section 7.3 but also a 25% Gross Profit
Margin in order to receive the Shares described in Section 7.3. Gross Profit
Margin is calculated taking Gross Profit and dividing it by Total Revenue.
Notwithstanding the foregoing, at the sole discretion of the Corporation's Board
of Directors, the Gross Profit Margin Requirement described herein may be
decreased or waived entirely for an acquisition(s) or merger. This Section 7.5
in no way requires the Corporation to make an acquisition(s) or merge into
another entity.


7.6    Acquisitions and Mergers Calculations. The Corporation is actively
searching for synergistic acquisitions and/or merger targets, the full or pro
rata amount of Sales immediately prior to the acquisition or merger , are
includable towards the Sales Goal Thresholds set forth in Section 7.3, which are
calculated at the end of the year in which the acquisition or merger transaction
is completed, subject to Section 7.4; except Executive, in his sole discretion,
may opt to vest the amount of Shares solely earned from an acquisition or
merger, if such acquisition or merger meets one or any of the Sales Goal
Thresholds set forth in Section 7.3 upon the close of the transaction.




  3  

--------------------------------------------------------------------------------

 


7.6.1    For illustration purposes: Assume the Corporation acquires or merges
with ABC Company, which has $8 Million in Sales for the twelve months
immediately prior to being acquired or merged. The Executive opts to take
delivery of Shares prior to the end of the year in which the acquisition or
merger takes place, pursuant to this Clause 7.6 of Section 7. The acquisition or
merger transaction closes on February 28, 2005. Executive calculates the pro
rata per month ($8 Million divided by 12 months to get a pro rata monthly sales
figure, which equals $666,667 per month) or two year average per month (the
prior two year's average per month sales figures of the ABC Company, which
equals $785,000 for March, $923,000 for April, etc.) sales figures plus the pro
rata month or two year average month amounts for the remaining months in the
2005 year available for the Corporation to generate sales, which equals $6.67
Million or $7.652 Million, respectively. Executive chooses to use the two year
average per month method to determine which Sales Goal Threshold (as described
in Section 7.3) has been met. Under this illustration, Executive meets the Sales
Goal Threshold described in Section 7.3.1 of $6 M and has earned and vested
300,000 Shares, subject to Sections 7.4 and 7.5. The remaining $1.652 Million
($7.652 Million minus $6 Million) are carried forward towards meeting the next
eligible Sales Goal Threshold for 2005.


7.7    Earning and Vesting of Shares. The Shares shall be other compensation to
the Executive for his services hereunder and shall be earned when the Sales are
made and vest at the end of each year upon Executive meeting the Sales Goals
Thresholds in Clause 7.3, subject to Section Clause 7.4. The Shares, when
vested, shall be subject to the following conditions:


7.7.1    The Shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, alienated or encumbered until the
restrictions are removed according to the terms of this Agreement or expire.


7.7.2    The Shares shall not be assignable by the Executive or be subject to
any claims by creditors until they shall have been earned and vested in
accordance with this section. In addition to any other restrictions on the
Shares described in this section, which may be incorporated by reference in the
stock certificates evidencing the Shares, such certificates shall bear a legend
substantially as follows:


"The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended ("Securities Act"). The holder hereof, by acquiring such
securities, agrees that such securities may not be resold, pledged or otherwise
transferred except pursuant to an effective registration statement duly filed
under the Securities Act, or pursuant to an exemption effective under the
Securities Act."


7.7.3    The Executive hereby agrees with Corporation that the holding period
set forth in Rule 144 of the Securities Act of 1933, as amended, shall only
begin to run, with respect to any Shares, on the date that such Shares are
earned and vest in accordance herewith.


7.7.4    Executive shall be entitled to all of the Shares described in Clause
7.3 of Section 7, to the extent such Shares are not earned and vested, upon
acquisition or merger of the Corporation where a change-in-control, as such term
is defined in Clause 8.7 of Section 8, results, which Shares shall immediately
become earned and vested.


7.8    Bonus. As determined by the Compensation Committee of the Board of
Directors of the Corporation, Executive shall be eligible for bonus
consideration ("Bonus") as and when bonuses are paid to other officers and or
Executives.


7.9    Vacation Time and Other Benefits. Executive shall be entitled to three
(3) weeks of vacation without loss of compensation each year during the
Employment Term. For the purposes of this paragraph, a year shall begin on the
effective date of this Agreement as set forth above. In the event that Executive
does not for any reason take the total amount of vacation time authorized during
any year, he shall be deemed to have waived any entitlement to vacation time for
that year. Vacation will be taken at such times as the Executive and the
Corporation shall mutually determine and provided that no vacation time shall
interfere with the duties required to be rendered by Executive hereunder.
Notwithstanding the foregoing, as an officer of Corporation, Executive is
expected to utilize his vacation time judiciously and so as not to jeopardize
the business of the Corporation. Unused vacation may not be carried forth to the
next calendar year without prior written consent by the Corporation, except that
no written consent is required for carrying over a maximum of seven (7) days to
any subsequent year. Executive shall be entitled to all employment benefits made
available to other Executives of the Corporation and its affiliates,
commensurate with Executive's position and title with the Corporation. Such
benefits shall include, but are not limited to, health insurance, dental
insurance, and life insurance, and such pension and retirement plans as are
adopted from time to time by the Corporation. Additionally, the Executive will
be provided a "No Cost" vehicle by the Corporation during the Employment Term.


7.10    Expense Reimbursement. The Corporation shall also provide the Executive
reasonable reimbursement of out-of-pocket expenses incurred by him in connection
with his duties hereunder, upon submission of appropriate documentation.




    4  

--------------------------------------------------------------------------------

 


7.11    Tax Withholding. The Corporation shall have the right to deduct or
withhold from the compensation due to Executive hereunder any and all sums, in
cash or Shares, required for any and all federal, social security, state and
local taxes, assessments or charges now applicable or that may be enacted and
become applicable in the future.


8.    TERMINATION OF THE AGREEMENT.


8.1    Termination for Cause. The Corporation may terminate Executive's
employment under this Agreement for "Cause," at any time, but only in the event
of (a) Executive's indictment for a felony (provided, however, that following
the commencement of an investigation by law enforcement agencies of Executive
for a felony of which the Corporation becomes aware and prior to indictment, the
Corporation may, without limiting or modifying in any other way its obligations
under this Agreement, suspend Executive from the performance of his duties
hereunder), or (b) a determination by the Corporation's Board of Directors that
Executive has (1) neglected his duties or performed his duties in an incompetent
manner, (2) committed fraudulent or dishonest actions, or (3) injured or
attempted to injure the Corporation.


8.2    Effect of Termination for Cause. In the event of termination of Executive
for cause as set forth in Clause 8.1, or a voluntary termination by Executive,
Executive shall have no right to any bonuses, salaries, benefits or entitlements
other than those accrued or required by law or specifically provided under the
terms of the applicable agreement, instrument or plan document. Payment of any
further bonuses or other salaries claimed by Executive will be in the sole and
absolute discretion of the Board of Directors of the Corporation and Executive
will have no entitlement thereto.


8.3    Disability and Death. If during the Employment Term Executive should die
or suffer any physical or mental illness that renders him incapable of
fulfilling his obligations under this Agreement, and such incapacity exists or
may properly and reasonably be expected to exist for more than ninety (90)
calendar days in the aggregate, the Corporation may, upon five (5) calendar days
written notice to Executive, terminate this Agreement. The determination of the
Corporation that Executive is incapable of fulfilling his obligations under this
Agreement shall be final and binding in the absence of fraud or manifest error.
In the event of termination under this Clause 8.3, Executive, or his estate,
shall be entitled to an amount equal to four (4) months' Salary and any other
accrued compensation, plus such additional benefits, if any, as may be approved
by the Corporation's Board of Directors or Chief Executive Officer. Executive,
or his estate, shall, upon termination under the terms of this Clause 8.3, be
further entitled to additional compensation, to be calculated on a pro rata
basis according to the number of accrued vacation days, if any, not taken by
Executive during the year defined for the purposes of vacation, in which
Executive was terminated.


8.4    Voluntary Termination by Executive at the End of the Employment Term.
Subject to Clause 8.4 of this Section 8, in the event of voluntary termination
by Executive at the end of the Initial Employment Term, or any Extended
Employment Term, Executive shall be entitled only to those amounts that have
accrued to the date of termination or are expressly payable under the terms of
the Corporation's applicable benefit plans or are required by applicable law.
The Corporation may, in its sole and absolute discretion, confer such other
benefits or payments as it determines, but Executive shall have no entitlement
thereto.


8.5    Termination by Corporation during the Employment Term. Subject to Clause
8.5 of this Section 8, in the event of termination by the Corporation other than
at the end of the Initial Employment Term or Extended Employment Term, other
than for Cause under Clause 8.1, Executive shall be entitled to an amount equal
to four (4) months' Salary paid in equal monthly installments, with benefits
under all Corporation plans to continue during the entire severance period.


8.6    Termination Following Change-in-Control. If the Corporation or any
successor terminates this Agreement at any time during the Employment Term
following a Change-in-Control of the Corporation: (i) Executive shall be
entitled to an amount equal to the lesser of: (a) the Salary which would
otherwise be payable over the remaining term of this Agreement, payable in a
lump sum; or (b) one times the annual salary payable hereunder, payable in a
lump sum; and (ii) any outstanding Shares (including substituted shares of the
acquiring or surviving Corporation in such merger or acquisition) held by
Executive or other benefits under any Corporation Plans which have not vested in
accordance with their terms will become fully vested and exercisable at the time
of such termination.


8.7    Definition of Change-in-Control. Solely for purposes of this Section 8, a
"Change-in-Control" means the following and shall be deemed to occur if any of
the following events occur: (i) Any "person," as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") (a "Person"), is or becomes the "beneficial owner," as defined
in Rule 13d-3 under the Exchange Act (a "Beneficial Owner"), directly or
indirectly, of securities of the Corporation representing: (a) 20% or more of
the combined voting power of the Corporation's then outstanding voting
securities, which acquisition is not approved in advance of the acquisition or
within 30 days after the acquisition by a majority of the Incumbent Board (as
hereinafter defined) or (b) 33% or more of the combined voting power of the
Corporation's then outstanding voting securities, without regard to whether such
acquisition is approved by the Incumbent Board; (ii) Individuals who, as of the
date hereof, constitute the Board of Directors (the "Incumbent Board"), cease
for any reason to constitute at least a majority of the Board of Directors,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Corporation's stockholders, is
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Corporation,
as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall, for the purposes of this Director Plan, be considered as
though such person were a member of the Incumbent Board of the Corporation;
(iii) The consummation of a merger, consolidation or reorganization involving
the Corporation, other than one which satisfies both of the following
conditions: (a) a merger, consolidation or reorganization which would result in
the voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) at least 55% of the combined voting
power of the voting securities of the Corporation or such other entity resulting
from the merger, consolidation or reorganization (the "Surviving Corporation")
outstanding immediately after such merger, consolidation or reorganization and
being held in substantially the same proportion as the ownership in the
Corporation's voting securities immediately before such merger, consolidation or
reorganization, and (b) a merger, consolidation or reorganization in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporation representing 20% or more of the combined voting power of the
Corporation's then outstanding voting securities; or (iv) The stockholders of
the Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or other disposition by the Corporation of all or
substantially all of the Corporation's assets. Notwithstanding the preceding
provisions of this Clause 8.7, a Change-in-Control shall not be deemed to have
occurred if the Person described in the preceding provisions of this Clause 8.6
is (1) an underwriter or underwriting syndicate that has acquired any of the
Corporation's then outstanding voting securities solely in connection with a
public offering of the Corporation's securities, (2) the Corporation or any
subsidiary of the Corporation or (3) an employee stock ownership plan or other
employee benefit plan maintained by the Corporation that is qualified under the
provisions of the Code. In addition, notwithstanding the preceding provisions of
this Clause 8.6, a Change-in-Control shall not be deemed to have occurred if the
Person described in the preceding provisions of this Clause 8.6 becomes a
Beneficial Owner of more than the permitted amount of outstanding securities as
a result of the acquisition of voting securities by the Corporation which, by
reducing the number of voting securities outstanding, increases the proportional
number of shares beneficially owned by such Person, provided, that if a
Change-in-Control would occur but for the operation of this sentence and such
Person becomes the Beneficial Owner of any additional voting securities (other
than through the exercise of options granted under any stock option plan of the
Corporation or through a stock dividend or stock split), then a
Change-in-Control shall occur.




    5  

--------------------------------------------------------------------------------

 


8.8    Non-Competition; Confidentiality. Nothing in this Section 8 shall affect
the rights of the parties under Section 4.


9.    LIFE INSURANCE. The Corporation may, in its sole discretion, purchase such
life insurance policies as it deems necessary or appropriate, naming Executive
as the insured and the Corporation as beneficiary. Executive hereby agrees to
submit to any reasonable medical examination required for the purchase of such
insurance.


10.    NOTICES. Any notices to be given hereunder by either party to the other
shall be in writing and may be transmitted by personal delivery, certified mail,
return receipt requested, or overnight mail. Mailed notices shall be addressed
to the parties as follows:
 

       
If notice is to Corporation, to:
Michael T. Adams
   
IFT Corporation
   
Quorum Business Center
   
718 South Military Trail
   
Deerfield Beach, Florida 33442
       
If notice is to Executive, to:
Douglas J. Kramer
   
83 South Plumcrest Circle
   
The Woodlands, Texas 77382



Either party may change its address by written notice in accordance with this
Section 10. Notices delivered personally or by overnight mail shall be deemed
communicated as of the dates of actual receipt; mailed notices shall be deemed
communicated as of forty-eight (48) hours after the date of mailing.


11.    ARBITRATION. It is the goal of the parties to maintain at all times a
constructive and positive relationship on the matter described above. However,
should a dispute arise between the Corporation and Executive, we believe that a
prompt and fair resolution is in the interests of all concerned. To this end, if
any controversy or claim arises out of or relating to this agreement in
connection with the above described or any other matters, both parties waive any
right to bring a court action or have a jury trial and agree that the dispute
shall be submitted to binding arbitration to be conducted in Ft. Lauderdale
before the American Arbitration Association ("AAA") in accordance with the
Commercial Arbitration Rules of the AAA.




    6  

--------------------------------------------------------------------------------

 


12.    ATTORNEYS' FEES AND COSTS. If either party fails to perform its
respective obligations under this Agreement, and the other party is thereby
required to incur attorneys' fees or other fees or costs, including but not
limited to the costs of arbitration, the party so incurring such fees and costs
shall be entitled to the payment of those fees and costs by the breaching party.


13.    ENTIRE AGREEMENT. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of Executive by the Corporation and contains all of the covenants and
agreements between the parties with respect to that employment in any manner
whatsoever. Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or written, have been made by any
party, or anyone acting on behalf of any party not embodied herein, and that no
other agreement, statement, or promise not contained in this Agreement shall be
valid or binding on either party.


14.    MODIFICATIONS. Any modification of this Agreement shall be effective only
if it is in writing and signed by both parties.


15.    EFFECT OF WAIVER. The failure of either party to insist on strict
compliance with any of the terms, covenants, or conditions of this Agreement by
the other party shall not be deemed a waiver of that term, covenant, or
condition, nor shall any waiver or relinquishment of any right or power at any
one time or times be deemed a waiver or relinquishment of that right or power
for all or any other times.


16.    PARTIAL INVALIDITY. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way, unless such partial invalidity materially affects the
intent of the parties.


17.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its conflict
of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Florida. Venue for any
action brought hereunder shall be exclusively in Broward County, Florida and the
parties hereto waive any claim that such forum is inconvenient.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.

       
CORPORATION:
       
IFT CORPORATION
                   
By:
/s/ Michael T. Adams, President
 
Name:
Michael T. Adams
 
Title:
President
             
EXECUTIVE:
                   
By:
/s/ Douglas J. Kramer
 
Name:
Douglas J. Kramer





    7  

--------------------------------------------------------------------------------

 




